Citation Nr: 1114818	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with L4-S1 degenerative disc disease, L4-5 and L5-S1 small central disk herniation, and L5-S1 degenerative foraminal stenosis of the lumbar spine (hereinafter "lumbar spine disability).  

2.  Entitlement to service connection for a sleep disorder to include as secondary to service-connected lumbar spine disability.  

3.  Entitlement to service connection for left lower extremity radiculopathy to include as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1993 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing was held on October 28, 2009, in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board without a waiver of initial RO review.  However, in February 2011, the Veteran waived his right for initial RO review of the evidence.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to a disability rating in excess of 10 percent for service-connected lumbar spine disability and entitlement to service connection for a sleep disorder to include as secondary to service-connected lumbar disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The most competent and persuasive evidence shows that the Veteran does not have a disability of the left lower extremity.    


CONCLUSION OF LAW

 Left lower extremity radiculopathy was not incurred in service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and                 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to assist was satisfied by a letter sent to the Veteran in July 2007 with respect to his claim for service connection for left lower extremity radiculopathy.  The letter addressed all of the notice requirements and was sent prior to the February 2008 rating decision.   

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's private treatment records, service treatment records, and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  The Board acknowledges that the Veteran was not afforded a VA examination with respect to his claim for service connection for left lower extremity radiculopathy.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See also 38 C.F.R. § 3.159(c)(4).  The Board concludes an examination is not required with respect to the Veteran's claim for service connection for left lower extremity radiculopathy.  During the October 2009 hearing, the Veteran testified that he had pain and numbness that radiated into his left lower extremity.  The Board is cognizant that a Veteran can provide testimony as to lay-observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the most recent November 2009 private medical evaluation considered the Veteran's statements regarding his symptoms and noted that the Veteran's neurological condition was normal.  Thus, the Board finds that the competent medical evidence of record evaluated the Veteran's symptoms and noted that the examination was normal and did not provide any diagnosis related to the left lower extremity.  Thus, the evidence of record is sufficient to decide the claim and a remand for a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Left Lower Extremity Radiculopathy

The Veteran asserts that he has a neurological condition of the left lower extremity related to his service-connected back disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left lower extremity radiculopathy on a direct or secondary basis.

The Veteran's service treatment records do reveal a complaint of pain running down his back, into his legs.  However, the service treatment records repreatedly show that the Veteran had normal neurological examinations.  See September 1993 service treatment record.  In addition, the December 1994 service treatment record noted that the Veteran was negative for any motor deficits and negative for any neurological finding.  

Post-service, the evidence shows that the Veteran has complained of pain running down both lower extremities.  In the April 2007 private treatment record, the Veteran stated that he felt pain down his legs sometimes.  However, on examination, the Veteran was neurovascularly intact.  In an August 2007 private treatment record, the Veteran reported weakness of the left foot.  On examination, the physician stated that there may be a little bit of weakness to the dorsiflexors of the left foot and other than that, his neurologic assessment was normal in the upper and lower extremities.  The examining physician did not provide a diagnosis with respect to the weakness of the left foot.  However, in the most recent private treatment record dated in November 2009, the Veteran's neurological condition was evaluated as normal.  In fact, the private physician acknowledged the Veteran's complaints of radiating pain at times, but noted that there were no focal deficits in the neurological examination.  Sensation was intact and the Veteran was able to heel raise and toe raise.  The Veteran's DTRS were 2+ and symmetric.  Thus, the post-service medical evidence of record is absent for any diagnosis related to the left lower extremity.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that he suffers from a left lower extremity disability.  The Veteran has testified that he experiences pain and numbness in his lower extremities and that his MRI shows that he has nerve impingement.  See also October 2007 letter.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In this respect, the Veteran is competent to report symptoms of pain and numbness.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a left lower extremity disorder is not a condition generally capable of lay diagnosis, although its symptoms, such as pain and numbness, might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to attest to symptoms, he is not competent to diagnose himself with a left lower extremity disability.  Moreover, the Board finds that the November 2009 private medical evaluation is the most persuasive evidence with respect to whether the Veteran has a current disability.  The examining physician specifically acknowledged the Veteran's complaints of lower extremity pain, but noted that the neurological examination was normal and did not diagnose the Veteran with any disability of the left lower extremity.  The Board finds that the November 2009 private evaluation is more persuasive than the Veteran's statements as the examining physician has medical expertise, conducted an examination of the Veteran's lower extremities, and determined that his neurological condition was normal.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In conclusion, the Veteran has not been shown to have a current disability.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left lower extremity radiculopathy.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for left lower extremity radiculopathy is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).


ORDER

Entitlement to service connection for left lower extremity radiculopathy to include as secondary to the service-connected lumbar spine disability is denied.  




REMAND

Reason for Remand:  To obtain VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.          § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Here, with respect to the Veteran's claim of entitlement to a disability rating in excess of 10 percent for his lumbar spine disability, the Board finds that a new examination is warranted.  The Board recognizes that the Veteran was last afforded a VA examination in August 2007.  However, at the October 2009 hearing, the Veteran asserted that his disability has gotten progressively worse and that he wanted a new examination due to his dissatisfaction with the August 2007 VA examination.  He explained that the examination was inadequate as he was unable to elaborate on his statements to the examiner.  As such, the Board finds that a new VA examination is in order for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability.  See 38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the record reveals that the Veteran was not afforded a VA examination with respect to his claim for service connection for a sleep disorder to include as secondary to the service-connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has stated that his current sleep problems are related to his service-connected lumbar spine disability.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  As noted above, the Veteran is service-connected for a lumbar spine disability.  In reviewing the evidence, the Board observes that there is no specific diagnosis for a sleep disorder.  However, the Veteran is prescribed Trazadone for sleep and the Veteran and his wife have attested to his difficulty sleeping.  During his October 2009 hearing, the Veteran stated that he has trouble sleeping due to his back pain.  In addition, the Veteran's wife submitted a statement in October 2007 and explained that the Veteran tosses and turns every night and most of the time he does not get any sleep, which causes him to lie in bed until the late morning hours, trying to get rest.  The Board finds that the Veteran and his wife are competent and credible to state that he experiences difficulty sleeping.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on the evidence of record, the Board finds that a VA medical examination is necessary to determine whether the Veteran's symptoms constitute a diagnosed disability and, if so, whether the disability is causally or etiologically related to his service-connected lumbar spine disability or related to his period of active service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Finally, the Board acknowledges that the Veteran initially claimed unemployability with respect to his lumbar spine disability.  The claim for entitlement to a total disability rating based on individual unemployability (TDIU) was denied by the RO in the February 2008 rating decision.  In a March 2008 statement, the Veteran explained that he was satisfied with the decision as he wishes to continue to work.  Indeed, in the October 2009 hearing, the Veteran testified that he was currently employed.  Therefore, referral of the issue of entitlement to a TDIU is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected  lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should conduct range of motion studies and report all signs and symptoms necessary for an adequate rating.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner should indicate whether there is evidence of ankylosis and specify the total duration of any incapacitating episodes over the past 12 months.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for a sleep disorder.  The examiner should review the claims file and note that such a review was conducted in the report.  The examiner should provide a diagnosis with respect to the Veteran's symptoms.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing sleep disorder is causally or etiologically related to the Veteran's active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any sleep disorder was caused or aggravated by his service-connected lumbar spine disability.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above development has been completed, the RO/AMC should readjudicate the claims and the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


